Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: Although the prior art discloses a control device that controls a vehicle drive device in which an engagement device, a rotating electrical machine, and an automatic transmission are arranged in this order from an input side on a power transmission path connecting an input drivingly coupled to an internal combustion engine and an output drivingly coupled to a wheel, the control device comprising: an electronic control unit is configured to, when starting of the internal combustion engine and downshifting are performed in a state in which the internal combustion engine is stopped and the engagement device is disengaged so that torque of the rotating electrical machine is transmitted to the wheel: engage the engagement device to increase a rotational speed of the internal combustion engine to a startable rotational speed, after the rotational speed of the internal combustion engine is increased to the startable rotational speed, ignite the internal combustion engine and then disengage the engagement device, The prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with after the ignition of the internal combustion engine, increase the rotational speed of the internal combustion engine toward a post-downshift synchronous rotational speed by torque of the internal combustion engine, after the disengagement of the engagement device, increase a rotational speed of the rotating electrical machine toward the post-downshift synchronous rotational speed to perform the downshifting of the automatic transmission, and engage the engagement device after completion of the downshifting, the startable rotational speed being a rotational speed at which the internal combustion engine is able to be started by ignition, and the post-downshift synchronous rotational speed being a rotational speed of the rotating electrical machine after completion of the downshifting in the case where the downshifting in which a speed ratio of the automatic transmission is changed to a higher one is performed as required by Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022.  The examiner can normally be reached on 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRYAN A EVANS/Primary Examiner, Art Unit 3618